Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10621784 B2 in view of Geisner et al. (US Pub 2013/0083173 A1), Goldman et al. (US Pub 2011/0225498 A1) and Honey et al. (US Pub 2001/0026319 A1).

Application No. 15/721656
Patent No. US 10621784 B2
1. A method, comprising:
receiving, over a network from a client device, a request to spectate a live event through a head-mounted display by a virtual reality spectator;
assigning the virtual reality spectator to a seat in a physical venue in which the live event takes place;
during the live event, receiving a plurality of video feeds from a plurality of cameras positioned at substantially 
determining a view direction of the virtual reality spectator in the physical venue;
accessing video processing parameters that are associated to the seat;
using the video processing parameters and the view direction of the virtual reality spectator to select and stitch selected ones of the video feeds, from ones of the cameras positioned at substantially different locations from each other, to generate a composite video that provides a field of view of the physical venue according to the view direction from a single perspective that is defined by the 3D location of the seat in the physical venue, the selected ones of 
transmitting the composite video over the network to the client device for rendering to the head-mounted display, the composite video providing real-time spectating during the live event.


receiving, over a network from a client device, a request to spectate a live event through a head-mounted display by a virtual reality spectator;

receiving a plurality of video feeds from a plurality of cameras positioned at substantially different locations from a 3D location of the seat in the physical venue;
determining a view direction of the virtual reality spectator in the physical venue;
accessing video processing parameters that are associated to the seat;
using the video processing parameters and the view direction of the virtual reality spectator to select and stitch selected ones of the video feeds, from 
transmitting the composite video over the network to the client device for rendering to the head-mounted display, the composite video providing real-time spectating during the live event.


receiving, over a network from a client device, a request to spectate a live event through a head-mounted display by a virtual reality spectator;
assigning the virtual reality spectator to a seat in a physical venue in which the live event takes place;
during the live event, receiving a plurality of video feeds from a plurality of cameras positioned at substantially different locations from a 3D location of the seat in the physical venue;
determining a view direction of the virtual reality spectator in the physical venue;

using the video processing parameters and the view direction of the virtual reality spectator to select and stitch selected ones of the video feeds, from ones of the cameras positioned at substantially different locations from each other, to generate a composite video that provides a field of view of the physical venue according to the view direction from a single perspective that is defined by the 3D location of the seat in the physical venue, the selected ones of the video feeds being at least two that at least partially overlap and provide viewing from the 3D location of the seat;
transmitting the composite video over the network to the client device for rendering 



As to claim 1, 8 and 15, claim 1 of US Patent No. US10621784B2 does not disclose “the field of view includes a display device in the physical venue on which the video feed, from the camera that captures the seat, is displayed.”.
A person having ordinary skill in the art (PHOSITA) at the time the invention was made would find it obvious to modify claim 1 of US Patent No. US10621784B2 with the teachings of Geisner et al. (US Pub 2013/0083173 A1) in view of Goldman et al. (US Pub 2011/0225498 A1) and Honey et al. (US Pub 2001/0026319 A1).
Honey teaches replacing a display device in the physical venue with a video feed (Honey, ¶0009, “A target, at a live event, is selected to be enhanced. Examples of targets include advertisements at a stadium, portions of the playing field (e.g., football field, baseball field, soccer field, basketball court, etc.), locations at or near the stadium, or a monochrome background (e.g. for chroma-key) positioned at or near the stadium.” ¶0011, “modifies the frame of video to enhance at least a portion of the video image of the target. That is, a target can be edited, highlighted, overlayed or replaced with a replacement image. For example, a video modification unit can be used to highlight a portion of a football field (or other playing field) or replace a first billboard in a stadium with a second billboard. Because the system can be configured to use pattern recognition technology and field of view sensors, the system can be used with multiple broadcast cameras simultaneously.”). 
Goldman teaches the video feed, from the camera that captures the seat, is displayed (Goldman, Fig. 16A-Fig.16C, ¶0076, “FIGS. 16A-16C illustrate screen shots 1600-1604 depicting portions 1606 of a virtual social venue 100 in which profile images 1610 have been mapped onto users' avatars.” “a user's virtual avatar is made personal to the user. The avatars are not simply objects which represent each user. Rather, each avatar is made personal to each user by overlaying on the avatar a user's own photograph or other graphical representation. In this manner, users within the social venue may be recognized, both by friends in their social network, as well as by others within the social venue.”).
US Patent No. US10621784B2, Geisner, Goldman and Honey are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified US Patent No. US10621784B2 with the features of “a display device in the physical venue with a video feed” as taught by Honey and the features of “the video feed, from the camera that captures the seat, is displayed” as taught by Goldman. The suggestion/motivation would have been users are able to see avatar representations of other users, along with their mapped profile images or video feeds, while viewing and/or listening to the streaming media content (Honey, abstract).
For dependent claims, please see the same detailed analysis below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US Pub 2013/0083173 A1) in view of Goldman et al. (US Pub 2011/0225498 A1) and Honey et al. (US Pub 2001/0026319 A1).
As to claim 1, Geisner discloses a method, comprising: 
Fig. 3, Fig. 4A-C, Fig 5, ¶0007, “receiving user input including a viewing position selection at a first location where the event is occurring, requesting and receiving three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position selection at the first location over a communication network from one or more computer systems which generate the 3D virtual data of the event for the viewing position selection based on received image data and depth data from one or more capture devices at the first location.”) ; 
assigning the virtual reality spectator to a seat in a physical venue in which the live event takes place (¶0027, ¶0028, “an event space is a space with defined boundaries within which a live event or animation is occurring for spectators to watch like a ball field, basketball court or a stage. Some examples of locations with event spaces are stadiums, theaters, arenas, concert halls, and other outdoor and indoor places where a stage or other event space is set-up. A remote location which a viewer may physically enter to view the event also has an event space in which the virtual objects are projected by a user's personal A/V device.” ¶0028, “the default position of a user used in determining a display field of view of a personal A/V apparatus in which to display virtual objects for the user is his or her present day seat at present day Citi Field.” ¶0113, “FIG. 9 illustrates an example of a display view projecting virtual event objects of baseball players onto a real baseball field from a user perspective of a seat at a baseball stadium. A user Bob 692 is wearing a near-eye, augmented reality display device 2 and a companion processing module 4 and has a seat in a middle deck at the home stadium. The infield 680 is real and is really empty.”);
during the live event, receiving a plurality of video feeds from a plurality of cameras in the physical venue (Fig. 5, ¶0100, “a system for providing event data to a virtual event data system to enable viewing an event remotely at a different location with a personal A/V apparatus.” “At the away stadium 504 are a set of cameras 510, 512, 514, . . . and a set of sensors 520, 522, 524, . . . . In many embodiments there are multiple cameras to capture three dimensional (3D) video from multiple perspectives of the game.”); 
determining a view direction of the virtual reality spectator in the physical venue (Fig. 10, ¶0116, “receives user input including a viewing position selection at a first location where the event is occurring.” ¶0116, “In step 706, a head position and orientation and, optionally a gaze direction, is determined for a user of the near-eye, augmented reality display,”); 
accessing video processing parameters that are associated to the seat (¶0116, “The viewing position selection may be from a menu of viewing positions made available by the stadium or broadcasters which control the cameras 510, 512, 514, etc. at the location where the event is occurring or has occurred. An example of such a viewing position is the overhead view often seen on TV and captured from a blimp camera like those shown in FIGS. 7A and 7B. The overlay enhancement in dashed lines may be displayed as well to show the differences in the event spaces for the two locations. However, users likely desire to see the action close up. For example, a user desires to see a viewing position from home plate towards third base. The user may be seated in the upper deck at the actual game but wants to see the action up close. In step 704, the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position selection at the first location, for example from a virtual event data provider system 404.”); 
using the video processing parameters and the view direction of the virtual reality spectator to select one or more of the video feeds, from ones of the cameras to generate a first video that provides a field of view of the physical venue according to the view direction from a single perspective that is defined by the 3D location of the seat in the physical venue (¶0116, “In step 706, a head position and orientation and, optionally a gaze direction, is determined for a user of the near-eye, augmented reality display, and in step 708, the virtual spectator application 188 selects 3D virtual data as current 3D virtual data for display based on the head position and orientation, and optionally the gaze direction, and in step 710 causes the current 3D virtual data to be displayed in the near-eye, augmented reality display. The steps are repeated while the viewing position is still selected. When a user desires to see a view from home base looking down the third base line or see the fifty yard line in a football game, he or she wants to see the action as if being at that position not just a stationary view from a camera. For example, as the bases are loaded, and the player cracks the bat, the personal A/V apparatus 8 downloads data of the ball flying out into the outfield as the user likely wishes to look at the ball traveling in the air from her vantage point at home plate and then return to see if the runner at third makes it safe to home plate. The apparatus 8 is displaying virtual objects based on the head position and orientation data and optionally a gaze direction of the user as if the user were physically standing or sitting near home plate looking down the third baseline.”); 
transmitting the first video over the network to the client device for rendering to the head-mounted display, the first video providing real-time spectating during the live event (Fig. 10, Fig. 11, ¶0116-0117); 
generating a second video by altering a video feed from a camera that captures the seat in the physical venue (Fig. 9, ¶0113, “The other spectators 692 N are also real and have come to view the game remotely and have camaraderie with their fellow fans.”), to include an image of the virtual reality spectator occupying the seat (Fig. 11, Fig.12A-B, Fig.13A-B, ¶0113, ““The other spectators 692 N are also real and have come to view the game remotely and have camaraderie with their fellow fans.”.); 
rendering the second video in the field of view provided by the first video when the field of view includes (¶0118, “a viewing position of a participating event object in the event like the football in a football stadium.” ¶0120, “the 3D virtual data representing the second user and the current action being performed by the second user are displayed in the near-eye, augmented reality display responsive to the position relative to the first user being within a display field of view of the near-eye, augmented reality display of the first user.” ¶0121, “displays Joe 18 projected at a left side position relative to Greg 24 who is actually at the game when Greg's head orientation data from inertial sensors 132 indicate he is looking to his left.” Fig .13B, ¶0122, “Joe 18 is at the game, and Greg is at home where capture devices 20A and 20B have captured and sent image and depth data of him doing “the wave” which is displayed to Joe 18.”).
Geisner does not explicitly disclose the field of view includes a display device in the physical venue on which the video feed, from the camera that captures the seat, is displayed.
Honey teaches replacing a display device in the physical venue with a video feed (Honey, ¶0009, “A target, at a live event, is selected to be enhanced. Examples of targets include advertisements at a stadium, portions of the playing field (e.g., football field, baseball field, soccer field, basketball court, etc.), locations at or near the stadium, or a monochrome background (e.g. for chroma-key) positioned at or near the stadium.” ¶0011, “modifies the frame of video to enhance at least a portion of the video image of the target. That is, a target can be edited, highlighted, overlayed or replaced with a replacement image. For example, a video modification unit can be used to highlight a portion of a football field (or other playing field) or replace a first billboard in a stadium with a second billboard. Because the system can be configured to use pattern recognition technology and field of view sensors, the system can be used with multiple broadcast cameras simultaneously.”). 
Goldman teaches the video feed, from the camera that captures the seat, is displayed (Goldman, Fig. 16A-Fig.16C, ¶0076, “FIGS. 16A-16C illustrate screen shots 1600-1604 depicting portions 1606 of a virtual social venue 100 in which profile images 1610 have been mapped onto users' avatars.” “a user's virtual avatar is made personal to the user. The avatars are not simply objects which represent each user. Rather, each avatar is made personal to each user by overlaying on the avatar a user's own photograph or other graphical representation. In this manner, users within the social venue may be recognized, both by friends in their social network, as well as by others within the social venue.”).
Geisner, Goldman and Honey are considered to be analogous art because all pertain to computer graphics. It would have been obvious before the effective filing date of the claimed invention to have modified Geisner with the features of “a display device in the physical venue with a video feed” as taught by Honey and the features of “the video feed, from the camera that captures the seat, is displayed” as taught by Goldman. The suggestion/motivation would have been users are able to see avatar representations of other users, along with their mapped profile images or video feeds, while viewing and/or listening to the streaming media content (Honey, abstract).

As to claim 2, claim 1 is incorporated and the combination of Geisner, Goldman and Honey discloses generating the second video is responsive to detecting the assignment of the virtual reality spectator to the seat in the physical venue (Geisner, ¶0027, ¶0028, “an event space is a space with defined boundaries within which a live event or animation is occurring for spectators to watch like a ball field, basketball court or a stage. Some examples of locations with event spaces are stadiums, theaters, arenas, concert halls, and other outdoor and indoor places where a stage or other event space is set-up. A remote location which a viewer may physically enter to view the event also has an event space in which the virtual objects are projected by a user's personal A/V device.” ¶0028, “the default position of a user used in determining a display field of view of a personal A/V apparatus in which to display virtual objects for the user is his or her present day seat at present day Citi Field.” ¶0113, “FIG. 9 illustrates an example of a display view projecting virtual event objects of baseball players onto a real baseball field from a user perspective of a seat at a baseball stadium. A user Bob 692 is wearing a near-eye, augmented reality display device 2 and a companion processing module 4 and has a seat in a middle deck at the home stadium. The infield 680 is real and is really empty.”).

As to claim 3, claim 2 is incorporated and the combination of Geisner, Goldman and Honey discloses detecting the assignment of the virtual reality spectator to the seat includes determining a location of the camera that captures the seat, and accessing a mapping of seats in the physical venue (Geisner, ¶0116, “The viewing position selection may be from a menu of viewing positions made available by the stadium or broadcasters which control the cameras 510, 512, 514, etc. at the location where the event is occurring or has occurred. An example of such a viewing position is the overhead view often seen on TV and captured from a blimp camera like those shown in FIGS. 7A and 7B. The overlay enhancement in dashed lines may be displayed as well to show the differences in the event spaces for the two locations. However, users likely desire to see the action close up. For example, a user desires to see a viewing position from home plate towards third base. The user may be seated in the upper deck at the actual game but wants to see the action up close. In step 704, the personal A/V apparatus requests and receives three-dimensional (3D) virtual data of the event including 3D virtual data for the viewing position selection at the first location, for example from a virtual event data provider system 404.” Goldman, Fig. 16A-Fig.16C, ¶0076, “FIGS. 16A-16C illustrate screen shots 1600-1604 depicting portions 1606 of a virtual social venue 100 in which profile images 1610 have been mapped onto users' avatars.” “a user's virtual avatar is made personal to the user. The avatars are not simply objects which represent each user. Rather, each avatar is made personal to each user by overlaying on the avatar a user's own photograph or other graphical representation. In this manner, users within the social venue may be recognized, both by friends in their social network, as well as by others within the social venue.”).

As to claim 4, claim 1 is incorporated and the combination of Geisner, Goldman and Honey discloses rendering the second video enables the virtual reality spectator to see himself or herself occupying the seat (Geisner, Fig. 12B, Fig. 13B. Goldman, Fig. 16A-Fig.16C, ¶0076.).

As to claim 5, claim 1 is incorporated and the combination of Geisner, Goldman and Honey discloses the image of the virtual reality spectator is defined by an avatar associated to the virtual reality spectator (Geisner, Fig. 12B, Fig. 13B. Goldman, Fig. 16A-Fig.16C, ¶0076.).

As to claim 6, claim 1 is incorporated and the combination of Geisner, Goldman and Honey discloses the display of the video feed from the camera that captures the seat, on the display device in the physical venue, does not include the image of the virtual reality spectator (Geisner, Fig. 9.  Honey, ¶0009, “A target, at a live event, is selected to be enhanced. Examples of targets include advertisements at a stadium, portions of the playing field (e.g., football field, baseball field, soccer field, basketball court, etc.), locations at or near the stadium, or a monochrome background (e.g. for chroma-key) positioned at or near the stadium.” ¶0011, “modifies the frame of video to enhance at least a portion of the video image of the target. That is, a target can be edited, highlighted, overlayed or replaced with a replacement image. For example, a video modification unit can be used to highlight a portion of a football field (or other playing field) or replace a first billboard in a stadium with a second billboard. Because the system can be configured to use pattern recognition technology and field of view sensors, the system can be used with multiple broadcast cameras simultaneously.” With or without “the image of the virtual reality spectator” is deemed to be a design consideration which fails to patentably distinguish over the prior art of Geisner, Goldman and Honey.)

As to claim 7, claim 1 is incorporated and the combination of Geisner, Goldman and Honey discloses the display of the video feed from the camera that captures the seat, on the display device in the physical venue, includes the image of the virtual reality spectator (Geisner, Fig. 12B, Fig. 13B. Goldman, Fig. 16A-Fig.16C, ¶0076.).

As to claim 8, the combination of Geisner, Goldman and Honey discloses a method, comprising: receiving, over a network from a client device, a request to spectate a live event by a remote spectator; assigning the remote spectator to a seat in a physical venue in which the live event takes place; streaming a first video feed, captured by a first camera in the physical venue, to the client device for rendering by the client device to a first display for viewing by the remote spectator, wherein the first video feed provides a field of view of the physical venue according to a perspective that is defined by a 3D location of the seat in the physical venue; rendering a second video feed, from a second camera that captures the seat in the physical venue, to a display device in the physical venue; wherein when the field of view provided by the first video feed includes the display device in the physical venue, then the rendering of the second video feed on the display device that is shown in the field of view is altered to show the remote spectator in the seat (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and the combination of Geisner, Goldman and Honey discloses generating the second video is responsive to detecting the assignment of the remote spectator to the seat in the physical venue (See claim 2 for detailed analysis.).

As to claim 10, claim 9 is incorporated and the combination of Geisner, Goldman and Honey discloses detecting the assignment of the virtual reality spectator to the seat includes determining a location of the second camera that captures the seat, and accessing a mapping of seats in the physical venue (See claim 3 for detailed analysis.).

As to claim 11, claim 8 is incorporated and the combination of Geisner, Goldman and Honey discloses the altering of the rendering of the second video feed on the display device that is shown in the field of view enables the remote spectator to see himself or herself occupying the seat (See claim 4 for detailed analysis.).

As to claim 12, claim 8 is incorporated and the combination of Geisner, Goldman and Honey discloses the image of the remote spectator is defined by an avatar associated to the remote spectator (See claim 5 for detailed analysis.).

As to claim 13, claim 8 is incorporated and the combination of Geisner, Goldman and Honey discloses the rendering of the second video feed to the display device in the physical venue, does not include the image of the remote spectator (See claim 6 for detailed analysis.).

As to claim 14, claim 8 is incorporated and the combination of Geisner, Goldman and Honey discloses the rendering of the second video feed to the display device in the physical venue, includes the image of the virtual reality spectator (See claim 7 for detailed analysis.).

As to claim 15, the combination of Geisner, Goldman and Honey discloses a method, comprising: receiving, over a network from a client device, a request to spectate a live event by a remote spectator; assigning the remote spectator to a 3D location in a physical venue in which the live event takes place; streaming a first video feed, captured by a first camera in the physical venue, to the client device for rendering by the client device to a first display for viewing by the remote spectator, wherein the first video feed provides a field of view of the physical venue according to a perspective that is defined by the 3D location in the physical venue; rendering a second video feed, from a second camera that captures the 3D location in the physical venue, to a display device in the physical venue; wherein when the field of view provided by the first video (See claim 1 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Geisner, Goldman and Honey discloses generating the second video is responsive to detecting the assignment of the remote spectator to the 3D location in the physical venue (See claim 2 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Geisner, Goldman and Honey discloses the altering of the rendering of the second video feed on the display device that is shown in the field of view enables the remote spectator to see himself or herself at the 3D location in the physical venue (See claim 4 for detailed analysis.).

As to claim 18, claim 15 is incorporated and the combination of Geisner, Goldman and Honey discloses the image of the remote spectator is defined by an avatar associated to the remote spectator (See claim 5 for detailed analysis.).

As to claim 19, claim 15 is incorporated and the combination of Geisner, Goldman and Honey discloses the rendering of the second video feed to the display (See claim 6 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Geisner, Goldman and Honey discloses the rendering of the second video feed to the display device in the physical venue, includes the image of the virtual reality spectator (See claim 7 for detailed analysis.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YU CHEN/Primary Examiner, Art Unit 2613